Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 13-BG-1257

IN RE: MIRA S. BURGHARDT,
                      Respondent.
Bar Registration No. 484157                              BDN: 407-13

BEFORE:       Fisher, Associate Judge, and Ferren and King, Senior Judges.

                                       ORDER
                              (FILED - February 20, 2014)

       On consideration of the certified order suspending respondent from the practice
of law in the state of Massachusetts for a period of one year and one day, this court’s
November 21, 2013, order suspending respondent pending further action of the court
and directing her to show cause why the reciprocal discipline of a one-year and one-
day suspension with a fitness requirement should not be imposed, and the statement
of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has
failed to file a response to this court’s order to show cause but did file the affidavit
as required by D.C. Bar R. XI, §14 (g) on December 6, 2013, it is

       ORDERED that Mira S. Burghardt is hereby suspended from the practice of
law in the District of Columbia for a period of one year and one day with
reinstatement contingent upon a showing of fitness, nunc pro tunc to December 6,
2013. See, In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194,
198 (D.C. 2007).

                                     PER CURIAM